United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10367
                        Conference Calendar


UNITED STATES OF AMERICA,


                                         Plaintiff-Appellee,

versus


ALTONIO O’SHEA DOUGLAS, also known as Tony,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:92-CR-141-10
                       - - - - - - - - - -

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Altonio O’Shea Douglas, federal prisoner # 23798-077,

appeals the district court’s denial of his second motion for

modification of sentence pursuant to 18 U.S.C. § 3582(c)(2).

Douglas argues that he is entitled to a reduced sentence under

Amendment 505 to the Sentencing Guidelines and the Supreme

Court’s decision in United States v. Booker, 125 S. Ct. 738

(2005).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10367
                                -2-

     A district court exercises sound discretion in determining

whether to grant a 18 U.S.C. § 3582(c)(2) motion, and we review

its decision for abuse of discretion only.   United States v.

Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).     The

district court did not abuse its discretion in denying Douglas’s

motion.   This court’s previous opinion denying relief under

§ 3582(c)(2) with respect to Douglas’s Amendment 505 claim is the

law of the case.   See United States v. Becerra, 155 F.3d 740,

752-52 (5th Cir. 1998).   Douglas’s Booker claim is not cognizable

in the context of a 18 U.S.C. § 3582(c)(2) motion because it is

not based on a retroactive amendment to the Guidelines.     See

United States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).

     AFFIRMED.